DISSENTING OPINION OP
MR. JUSTICE MACLEARY.
For similar reasons to those given in my dissenting opinion filed, in the case of Emilia Giménez et al. v. Julio Brenes Aponte, on the 26th day of February, 1906, I am constrained to dissent from the opinion of the majority of the court in the present case. Many other and perhaps- stronger reasons might be given for iny dissent in the case at bar, but to state them at léngth would be useless at this time. In my view the Attorney General took the proper course, in bringing this suit, and should have'been sustained on all points.